Citation Nr: 1810890	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-18 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation, including as secondary to the service-connected fibromyalgia, and treatment purposes.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability resulting from dental treatment received at the Hampton Department of Veterans Affairs (VA) Medical Center (VAMC).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 1998.  She also served in the United States Army Reserve.   This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.  

The Veteran presented testimony before the Board in September 2015.  In November 2015, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted her September 2015 Board hearing  was unavailable to participate in a decision on her appeal and offered the opportunity for another Board hearing before a different VLJ.  The Veteran declined the opportunity for a new hearing.  See Response received in December 2015.  Thereafter, the Board remanded the Veteran's claims in February 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

Regrettably, remand is required for an adequate VA opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In the February 2016 remand, the Board, in part, directed that a VA examination be conducted for the following reasons:  1) to determine whether the Veteran's dental disorder was related to her service, to include the result of trauma; 2) to determine whether a dental disorder is proximately due to, the result of, or aggravated by service-connected fibromyalgia, with specific reference to December 2005 and December 2006 private dental records indicating pain from fibromyalgia and pain in tooth number 30 with an annotation of fibromyalgia, respectively; and 3) to determine whether the Veteran had additional disability as a result of dental treatment received at the VAMC in Hampton for removal of amalgam fillings in June 1998 (claimed as continuous pain, use of antibiotics to treat infection, root canal, bone socket graft, and implant at tooth 30), and if so, whether the additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing dental treatment in 1998, or (ii) was due to an event not reasonably foreseeable.

A VA examination was provided in May 2017.  The examiner identified a medical history of cracked tooth/root and mercury poisoning.  The Veteran indicated her belief that the removal of the silver amalgam filling in June 1998 caused mercury to get into her system, causing detrimental health conditions because proper precautions were not made for its removal.  She claimed that the initial dental work was done poorly and this created continual problems with the tooth.  

The examiner noted that he was unable to locate peer-reviewed studies that support the concept that the placement or removal of dental amalgam fillings was detrimental to one's health or the cause of systemic disease.  The examiner then opined that the dental conditions of persistent pain, caries, acute pulpitis, and bone fenestration were not due to or aggravated by fibromyalgia despite the dental chart entry noting this as a possibility.  The examiner cited to the timeline of treatment for tooth number 30, opining that this scenario was indicative of a cracked tooth.  When extracted, there was a notation made that the buccal bone had a fenestration.  The examiner explained that a cracked root would explain the persisting symptoms.  The examiner noted that he could not find carelessness, negligence, or lack of proper skill in the dental treatment that would cause additional disability.  The examiner concluded that the loss of the tooth was less likely than not the result of trauma.  

This opinion is inadequate.  First, regarding the Veteran's claim that additional disability was incurred as a result of VA treatment in June 1998, the examiner explained that he could not find peer-reviewed studies that show how the placement of amalgam fillings was detrimental to one's health or the cause of systemic disease.  This statement does little to advance any negative opinion because it is the Veteran's contention that the amalgam fillings were placed incorrectly, not that the placement of amalgam fillings was detrimental to her health or the cause of systemic disease.  Later, the examiner summarily concluded that he could not find carelessness, negligence, or lack of proper skill in dental treatment that would cause additional disability.  There is no rationale for this conclusion.  Further, the examiner did not opine whether additional disability was due to an event not reasonably foreseeable, the other prong for proximate causation.  

Second, the examiner did not provide any rationale for his conclusion that a dental disorder was not proximately due to, the result of, or aggravated by service-connected fibromyalgia.  The Board is unable to accept the opinion as is because it is merely a conclusion with no accompanying rationale.  

The Board finds that an addendum opinion should be obtained on remand that addresses these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  After any additional records are associated with the claims file, arrange for a qualified medical examiner to provide an addendum opinion for the Veteran's claim of entitlement to service connection for a dental disorder.  The claims file should be made available to and pertinent documents therein reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

a.  Is it at least as likely as not (50 percent probability or greater) that a dental condition is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected fibromyalgia?  In answering this question, the examiner must make specific reference to December 2005 dental record indicating  "pain may be from fibromyalgia" and  December 2006 entry noting tooth number 30 still hurt "(fibromyalgia?)."  

b.  Does the Veteran have additional disability as a result of dental treatment received at VAMC Hampton for removal of amalgam fillings in June 1998 (claimed as continuous pain, use of antibiotics to treat infection, root canal, bone socket graft, and implant at tooth 30)?  If so, what is the additional disability?  (The Veteran contends that the amalgam fillings were placed incorrectly.)

If there is additional disability, is it at least as likely as not (50 percent or greater probability) that any additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing dental treatment in 1998, or (ii) was due to an event not reasonably foreseeable?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

** In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

** In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed. 

A detailed rationale must be provided for all opinions.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

